Citation Nr: 0124447	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than September 28, 
1999, for the award of a total rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2000, in which the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) confirmed that September 29, 1999, was the 
appropriate effective date for the award of TDIU benefits.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2.  The veteran became unable to engage in substantially 
gainful employment in January 1996.

3.  The veteran's claim for TDIU benefits was received by VA 
on June 8, 1998.


CONCLUSION OF LAW

An effective date of June 8, 1998, for the award of TDIU 
benefits is in accordance with applicable criteria.  
38 C.F.R. §§ 3.400(o), 20.3(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, as a threshold matter, that there is no 
issue as to substantial completeness of this application.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C. § 5102).  VA has secured all records that the veteran 
has indicated are pertinent to his claim for an earlier 
effective date for the award of TDIU benefits, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  In addition, 
the veteran has not indicated that any other records that 
would be pertinent to his claim are available but have not 
been procured.  VA's duty to assist the claimant in this 
regard, accordingly, has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  The Board therefore finds that VA's 
obligations under the Veterans Claims Assistance Act of 2000 
have been satisfied.  The Veterans Claims Assistance Act of 
2000 was implemented with the adoption of new regulations.  
See 66 Fed. Reg. 45, 620 (as amended, August 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App 384 (1993).

The basic facts are not in dispute.  On June 8, 1998, VA 
received from the veteran a VA Form 21-526, Veteran's 
Application for Compensation or Pension, on which he 
indicated, with regard to the "nature of sickness, disease or 
injuries for which this claim is made," a stroke, loss of use 
of the left arm and left leg, vision loss, and a "brain 
circulatory condition."  He also indicated that he was 
totally disabled, was not currently employed, and had last 
worked in January 1996.  Private medical records that were 
subsequently associated with his claims folder, apparently in 
1998, show that he incurred a thrombosis of the right carotid 
artery, with transient ischemic attack, in January 1996.  
These records also show that, later in January 1996, he 
incurred a right hemispheric ischemic event secondary to 
complete occlusion of the right carotid artery.  In a 
statement dated January 7, 1998, a private physician reported 
that the veteran had been under his care since January 13, 
1996, for complications resulting from a stroke, and that 
"[a]t this time he remains totally disabled and will remain 
so for an indefinite period of time."  This document was not 
date stamped by VA upon receipt.  In June 1998, the Social 
Security Administration (SSA) determined that the veteran had 
become disabled under SSA criteria as of January 12, 1996.  
Service connection for hypertension had been in effect since 
1975.

The report of a VA examination conducted in November 1998 
shows that the veteran was able to brush his teeth and dress 
himself, but was unable to push a lawn mower or to garden, 
and was able to go up and down stairs only with difficulty.  
The examiner commented that the veteran "is retired."  He was 
able to perform activities that did not require heavy 
lifting, standing, or walking for long distances, and could 
participate in activities of daily living and some light work 
in his house.

By rating action in June 1999, the RO rated the veteran 
permanently and totally disabled for pension purposes, 
effective June 8, 1998.  The RO did not address the question 
of entitlement to a total compensation rating.  By rating 
action in August 1999, the RO increased from noncompensable 
to 10 percent the rating in effect for the veteran's service-
connected hypertension, as of August 28, 1997; granted 
service connection for left hemiparesis, left arm, residuals 
of stroke, and assigned a 30 percent rating therefor, as of 
August 28, 1997; and granted service connection for left 
hemiparesis, left leg, residuals of stroke, and assigned a 20 
percent rating therefor, as of August 28, 1997.  The RO did 
not address the question of entitlement to a total 
compensation rating.  On September 28, 1999, VA received from 
the veteran a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, with an 
accompanying letter from his accredited representative.  In 
June 2000, the RO granted TDIU benefits, effective as of 
September 28, 1999.  The veteran thereafter indicated 
disagreement with the assignment of that effective date, and 
this appeal ensued.

Under the applicable regulations, the effective date for the 
assignment of an increase in compensation (which encompasses 
the award of TDIU benefits, which are granted when service-
connected disabilities render a veteran unemployable), is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2) (2000).

In the case at hand, it is factually ascertainable that the 
veteran was totally disabled due to service-connected 
disorders in January 1996.  This has not been contended 
otherwise and in fact, the veteran so indicated that date 
when his application was submitted in June 1998,.  This is 
also consistent with the determination by the Social Security 
Administration and by medical reports.  

The veteran submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, that was received by VA on September 28, 
1999 and this is the date selected by the RO as the effective 
date of the increased award.  However, the veteran also 
submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension, that was received by VA on June 8, 
1998.  On this application, the veteran sought increased 
compensation for his disabilities, to include disabilities 
for which service connection was ultimately established as of 
August 1997 and he indicated that he was totally disabled by 
reason of the disabilities.   This application can also be 
deemed to constitute a request for TDIU, inasmuch as such 
benefits arise from service-connected compensation.  It must 
be noted that, on this application, the veteran specifically 
indicated that he was not working, and had not worked since 
January 1996.  The Board therefore finds that the veteran 
applied for TDIU benefits by means of the VA Form 21-526 that 
was received by VA on June 8, 1998.  See 38 C.F.R. § 20.3(f) 
(2000).  This claim was never adjudicated by the RO.  
Interestingly, the RO did address a claim of entitlement to a 
permanent and total disability for pension purposes, but 
never addressed the compensation claim until 1999.  The June 
1998 claim therefore remained pending.  See 38 C.F.R. 
§ 3.160(c).  As such, the effective date of the award should 
be June 8, 1998.  A still earlier effective date would be 
warranted only if the veteran became totally disabled within 
the one year period immediately preceding the claim for a 
total rating.  However, as previously noted, the veteran was 
clearly totally disabled in early 1996, more than one year 
preceding the date of claim.  Therefore, the effective date 
of the total disability rating can be no earlier than the 
date of claim pursuant to 38 C.F.R. § 3.400(o)(2).



ORDER

An effective date of June 8, 1998, for a total disability 
rating based on individual unemployability is granted, 
subject to the regulations governing the disbursement of 
monetary benefits.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

